        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

METZLER INVESTMENT GmbH, FTC FUTURES
FUND SICAV, and FTC FUTURES FUND PCC LTD.,
ATLANTIC TRADING USA, LLC, 303030 TRADING
LLC, GARY FRANCIS AND NATHANIAL HAYNES,                      No. 11-md-2262 (NRB)
on behalf of themselves and all others similarly situated,   No. 11-cv-2613
                                      Plaintiffs,
                      - against -
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
BANK OF AMERICA CORPORATION, BANK OF
AMERICA, N.A., J.P. MORGAN CHASE & CO., J.P.
MORGAN CHASE BANK, N.A., HSBC HOLDINGS PLC,
HSBC BANK PLC, HBOS PLC, BANK OF SCOTLAND
PLC, CITI BANK PLC, LLOYDS BANKING GROUP
PLC, LLOYDS BANK PLC, PORTIGON AG F/K/A
WESTLB AG, WESTDEUTSCHE IMMOBILIENBANK
AG, UBS GROUP AG, UBS AG, THE ROYAL BANK OF
SCOTLAND GROUP PLC, THE ROYAL BANK OF
SCOTLAND PLC, RBS SECURITIES, INC., DEUTSCHE
BANK AG, DEUTSCHE BANK SECURITIES, INC., DB
GROUP SERVICES (UK) LIMITED, THE
NORINCHUKIN BANK, ROYAL BANK OF CANADA,
RBC CAPITAL MARKETS LLC, THE BANK OF
TOKYOMITSUBISHI UFJ, LTD., COOPERATIVE
CENTRAL RAIFFEISEN-BOERENLEENBANK B.A.,
SOCIÉTÉ GÉNÉRALE S.A., CITIGROUP, INC.,
CITIBANK N.A., CITIGROUP GLOBAL MARKETS,
INC., MERRILL LYNCH INTERNATIONAL, ICAP PLC,
ICAP EUROPE LIMITED, TRADITION (UK) LIMITED,
TULLETT PREBON PLC, and JOHN DOES 4-25,
                                     Defendants.

   [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL AND FINAL
APPROVAL OF EXCHANGE-BASED PLAINTIFFS’ CLASS ACTION SETTLEMENT
               WITH JPMORGAN AND BANK OF AMERICA
           Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 2 of 14




           This matter came for a duly-noticed hearing on September 17, 2020 (the “Fairness

Hearing”), upon the Exchange-Based Plaintiffs’ Motion for Final Approval of Class Action

Settlements with Defendants Bank of America1, Barclays Bank plc, Citi, Deutsche Bank, HSBC

Bank plc, JPMorgan2, and Société Générale in the above-captioned action (the “Action”). Due

and adequate notice of the Stipulation and Agreement of Settlement with JPMorgan and Bank of

America (together, the “Settling Defendants”) entered into on June 14, 2018 [ECF No. 2728-5]

(the “Settlement Agreement”) having been given to the members of the Settlement Class, the

Fairness Hearing having been held, and the Court having considered the Settlement Agreement

and all papers filed and proceedings had herein and otherwise being fully informed in the

premises, and good cause appearing therefore,

                   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

           1.      Incorporation of Settlement Documents – This Final Judgment and Approval

Order hereby incorporates by reference the definitions in the Settlement Agreement and in the

Court’s March 2, 2020 Order (1) Preliminarily Approving Settlements with Defendants Bank of

America, Barclays Bank plc, Citi, Deutsche Bank, HSBC Bank plc, JPMorgan and Société

Générale; (2) Approving the Proposed Form and Program of Notice; and (3) Scheduling a

Fairness Hearing, In re LIBOR-Based Fin. Instruments Antitrust Litig. (No. 11 Md. 2262), 2020

WL 1059489 (S.D.N.Y. Mar. 2, 2020) [ECF No. 3038] (the “Preliminary Approval Order”). All

terms used herein shall have the same meanings as set forth in the Settlement Agreement or

Preliminary Approval Order unless otherwise indicated.




1
    “Bank of America” refers to Bank of America Corporation and Bank of America, N.A. (collectively, “BOA”).
2
    “JPMorgan” refers to JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (collectively, “JPMorgan”).


                                                         1
        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 3 of 14




       2.      Settlement Class Certification for Settlement Purposes – For purposes only of

the Settlement, the Court hereby finally certifies the Settlement Class, as defined in the

Preliminary Approval Order:

              All persons, corporations and other legal entities that transacted in
              Eurodollar futures and/or options on Eurodollar futures, including without
              limitation transactions on the Chicago Mercantile Exchange, between
              January 1, 2003 and May 31, 2011; provided that, if Exchange-Based
              Plaintiffs expand the class period in any subsequent amended complaint,
              motion or settlement, the class period in the Settlement Class definition in
              this Agreement shall be expanded so as to include such expansion.
              Excluded from the Class are: (i) Defendants, their employees, affiliates,
              parents, subsidiaries, and alleged co-conspirators; (ii) the Releasees (as
              defined in Section 1(II)); (iii) any Class Member who files a timely and
              valid request for exclusion; and (iv) any Persons dismissed from this
              Action with prejudice. Solely for purposes of the Settlement, the parties
              agree that Investment Vehicles are not excluded from the Settlement Class
              solely on the basis of being deemed to be Defendants or affiliates or
              subsidiaries of Defendants. However, to the extent that any Defendant or
              any entity that might be deemed to be an affiliate or subsidiary thereof (i)
              managed or advised, and (ii) directly or indirectly held a beneficial interest
              in, said Investment Vehicle during the Class Period, that beneficial interest
              in the Investment Vehicle is excluded from the Settlement Class.

2020 WL 1059489, at *3. Based on the record, the Court reconfirms that the applicable

provisions of Rule 23 of the Federal Rules of Civil Procedure have been satisfied for purposes

only of the Settlement.

       3.      In so holding, the Court finds that the Settlement Class meets all of the applicable

requirements of Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure. The Court

hereby finds, in the specific context of and for the sole purposes of the Settlement, that: (i) the

Settlement Class is so numerous that joinder of all members of the Settlement Class is

impracticable, Fed. R. Civ. P. 23(a)(1); (ii) there are questions of law and fact common to the

Settlement Class which predominate over any individual questions, Fed. R. Civ. P. 23(a)(2);

(iii) Exchange-Based Plaintiffs’ claims in this litigation are typical of those of the members of




                                                  2
        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 4 of 14




the Settlement Class, Fed. R. Civ. P. 23(a)(3); and (iv) Exchange-Based Plaintiffs’ interests do

not conflict with, and are co-extensive with, those of absent members of the Settlement Class and

Settlement Class Counsel has adequately represented the interests of the Settlement Class, FED.

R. CIV. P. 23(a)(4). The Court also finds that a class action is superior to other available methods

for fairly and efficiently adjudicating this controversy. Fed. R. Civ. P. 23(b)(3).

       4.      Settlement Class Counsel – Pursuant to Rule 23(g) of the Federal Rules of Civil

Procedure, and solely for settlement purposes, the law firms of Lovell Stewart Halebian

Jacobson LLP and Kirby McInerney LLP are designated as settlement class counsel (“Settlement

Class Counsel”) for the Exchange-Based Plaintiffs’ Action.

       5.      Jurisdiction – This Court has personal jurisdiction over Exchange-Based

Plaintiffs, the Settling Defendants, and all members of the Settlement Class and subject matter

jurisdiction over the Action to approve the Settlement Agreement and all exhibits attached

thereto under 28 U.S.C. § 1331.

       6.      Notice – The Court finds that the mailed notice, publication notice, website, and

Notice Program implemented pursuant to the Settlement Agreement and approved by the Court

in the Preliminary Approval Order: (a) constituted the best practicable notice; (b) constituted

notice that was reasonably calculated, under the circumstances, to apprise members of the

Settlement Class of the pendency of the Action, of their right to exclude themselves from or

object to the proposed Settlement, of their right to appear at the Fairness Hearing, of the Revised

Plan of Distribution, and of Settlement Class Counsel’s application for any attorneys’ fees and

for reimbursement of expenses associated with the Action; (c) provided a full and fair

opportunity to all members of the Settlement Class to be heard with respect to the foregoing

matters; and (d) met all applicable requirements of Federal Rule of Civil Procedure 23, due




                                                  3
            Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 5 of 14




process, and any other applicable rules or law. The Court hereby confirms the appointment of

A.B. Data, Ltd. as Settlement Administrator. In accordance with Paragraph 9 of the Preliminary

Approval Order and based upon the Declaration of Steven Straub on Behalf of A.B. Data, Ltd.

Regarding Notice and Claims Administration for Exchange-Based Plaintiffs’ Class Action

Settlements With Settling Defendants, the Court finds that the Settlement Administrator’s

execution of the Notice Program approved by the Court constituted the best practicable under the

circumstances and otherwise satisfies all applicable requirements of Federal Rule of Civil

Procedure 23 and due process. Additionally, the Court finds that the Settlement Administrator

and the Settling Defendants have satisfied the additional notice efforts pursuant to Paragraph

9(b) of the Preliminary Approval Order. Finally, no Class Member is relieved from the terms of

the Settlement, including the releases provided for therein, based upon the contention or proof

that such Class Member failed to receive actual or adequate notice. A full opportunity has been

offered to all Class Members to object to the Settlements and to participate in the hearing

thereon. The Court further finds that the notice provisions of the Class Action Fairness Act, 28

U.S.C. § 1715, were fully discharged by the Settling Defendants and that the statutory waiting

period has elapsed.

           7.       Exclusion from the Settlement Class – Any Settlement Class Members that

have timely and validly submitted a Request for Exclusion from the Settlement Class (“Opt-

Outs”) are hereby excluded from the Settlement, are not bound by this Final Judgment and

Approval Order, and may not make any claim or receive any benefit from the Settlement,

whether monetary or otherwise.3




3
    The Opt-Outs to the Settlement are listed in Exhibit A to this Order.


                                                            4
        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 6 of 14




       8.      Dismissal of the Action As to the Settling Defendants – Except as to any

individual claim by the Opt-Outs, it is hereby determined that all members of the Settlement

Class are bound by the Settlement Agreement and this Final Judgment and Approval Order, and

all of their Released Claims against the Releasees, as provided under the Settlement Agreement,

are hereby dismissed with prejudice and released. Exchange-Based Plaintiffs’ claims against the

non-settling defendants in the Action are not dismissed and are not subject to this Final Judgment

and Approval Order. The Parties shall bear their own costs, except as otherwise provided in the

Settlement Agreement.

       9.      Final Settlement Approval – Pursuant to Rule 23(e)(2) of the Federal Rules of

Civil Procedure, this Court hereby finally approves the Settlement, as set forth in the Settlement

Agreement, and finds that the Settlement is, in all respects, fair, reasonable and adequate as to,

and in the best interests of the Settlement Class, including Exchange-Based Plaintiffs. In

reaching this conclusion, the Court considered the factors set forth in City of Detroit v. Grinnell

Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other grounds by Goldberger v.

Integrated Res., Inc., 209 F.3d 43 (2d Cir. 2000) and Rule 23(e)(2) of the Federal Rules of Civil

Procedure. This Court further finds that the Settlement set forth in the Settlement Agreement is

the result of arm’s length negotiations between experienced counsel representing the interests of

the Parties, and that Class Counsel and Exchange-Based Plaintiffs adequately represented the

Settlement Class for the purpose of entering into and implementing the Settlement Agreement.

Accordingly, the Settlement embodied in the Settlement Agreement is hereby approved in all

respects. The Parties are hereby directed to carry out the Settlement Agreement in accordance

with all of its terms and provisions, including the termination provisions.




                                                 5
        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 7 of 14




       10.     Termination of Settlement or Failure of Effective Date to Occur –

Notwithstanding the entry of this Final Judgment and Approval Order, in the event that the

Settlement does not become effective in accordance with the terms of the Settlement Agreement,

either with respect to one or both Settling Defendants, then, with respect to each Settling

Defendant as to which the Settlement does not become effective, (i) the provisions of this Final

Judgment and Approval Order dismissing Exchange-Based Plaintiffs’ claims shall be null and

void; (ii) Exchange-Based Plaintiffs’ claims shall be reinstated; (iii) the Settling Defendant’s

defenses shall be reinstated; (iv) the certification of the Settlement Class and final approval of

the proposed Settlement, and all actions associated with it, including but not limited to any

requests for exclusion from the Settlement previously submitted and deemed to be valid, shall be

vacated and be of no force and effect; (v) the Settlement Agreement, including its exhibits, and

any and all negotiations, documents, and discussions associated with it and the releases set forth

herein, shall be without prejudice to the rights of any Party, and of no force or effect; (vi) the

Parties shall be returned to their respective positions before the Settlement Agreement was

signed; (vii) the Settlement Amount (less certain costs relating to class notice, settlement

administration and any taxes) will be refunded to Settling Defendants in conformance with

Section 22(A) of the Settlement Agreement. Notwithstanding the language in this Paragraph,

any provision in the Settlement Agreement that the Parties have agreed shall survive its

termination shall continue to have the same force and effect intended by the Parties.

       11.     Establishment of Fiduciary Account – The Settlement Fund has been

established as a trust and shall be established as a fiduciary account (the “Settlement Fiduciary

Account”). The Court further approves the establishment of the Settlement Fiduciary Account

under the Settlement Agreement as a Qualified Settlement Fund pursuant to Section 468B of the




                                                  6
        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 8 of 14




Internal Revenue Code of 1986, as amended, and the Treasury Regulations promulgated

thereunder.

       12.     Retention of Jurisdiction – Without affecting the finality of this Final Judgment

and Approval Order for purposes of appeal, the Court reserves exclusive jurisdiction over the

implementation and enforcement of the Settlement Agreement and the Settlement contemplated

thereby and over the enforcement of this Final Judgment and Approval Order. The Court also

retains exclusive jurisdiction to resolve any disputes that may arise with respect to the Settlement

Agreement, the Settlement, or the Settlement Fund, to consider or approve administration costs

and fees, including but not limited to fees and expenses incurred to administer the Settlement

after the entry of this Final Judgment and Approval Order, and to consider or approve the

amounts of distributions to Settlement Class Members. In addition, without affecting the finality

of this Final Judgment and Approval Order, Exchange-Based Plaintiffs, the Settling Defendants,

and the Settlement Class hereby irrevocably submit to the exclusive jurisdiction of the United

States District Court for the Southern District of New York for any suit, action, proceeding or

dispute arising out of or relating to this Final Judgment and Approval Order or the Settlement

Agreement. Any disputes involving Exchange-Based Plaintiffs, the Settling Defendants, or

members of the Settlement Class concerning the implementation of the Settlement Agreement

shall be submitted to the Court except as to those matters identified in the Settlement Agreement

that are to be resolved by mediation or arbitration.

       13.     Covenant Not to Sue – Each member of the Settlement Class must execute a

release and covenant not to sue in conformity with the Settlement Agreement, as incorporated

into the Proof of Claim and Release form, in order to receive the Settlement Class Member’s

share, if any, of the Net Settlement Fund. The Court hereby directs that the Settlement




                                                 7
        Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 9 of 14




Administrator shall ensure that each Proof of Claim and Release form provided to members of

the Settlement Class contains a copy of such release and covenant not to sue. However, each

member of the Settlement Class’s Released Claims shall be released pursuant to Section 12 of

the Settlement Agreement, regardless of whether the member of the Settlement Class executes a

release and covenant not to sue pursuant to this Paragraph 13.

       14.      Release – The Court hereby approves the Releasors’ releases of claims as set

forth in this Final Judgment and Approval Order as of the Effective Date.4


4
       Under Section 12 of the Settlement Agreement:

(A)    Upon the Effective Date, and in exchange for the receipt of the Settlement Amount provided for herein, the
       receipt and sufficiency of which is hereby acknowledged, the Releasors, and any other Person claiming
       against the Settlement Fund (now or in the future) through or on behalf of any Releasor, shall be deemed to
       have, and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished,
       and discharged Releasees from any and all Released Claims, and shall be permanently barred and enjoined
       from instituting, commencing, or prosecuting any such Released Claim in any lawsuit, arbitration, or other
       proceeding against any Releasee in any court or venue in any jurisdiction worldwide. Releasors further
       agree and covenant not to assist any third party in commencing or maintaining any suit against any
       Releasee related in any way to the Released Claims. Each Releasor shall be deemed to have released all
       Released Claims against the Releasees regardless of whether any such Releasor ever seeks or obtains by
       any means, including, without limitation, by submitting a Proof of Claim and Release, any distribution
       from the Settlement Fund or Net Settlement Fund. The releases set forth herein are given pursuant to New
       York law and shall be construed under New York law, including N.Y. General Obligations Law § 15-108,
       which bars claims for contribution by joint tortfeasors and other similar claims, without regard to New
       York’s conflict of law principles. This Agreement is expressly intended to absolve Releasees from any
       claims for contribution, indemnification, or similar claims from other Defendants arising out of or related to
       the Released Claims, in the manner and to the fullest extent permitted under the laws of New York or any
       other jurisdiction that might be construed or deemed to apply to any claims for contribution,
       indemnification, or similar claims against any Releasee. Notwithstanding the foregoing, should any court
       determine that any Defendant is or was legally entitled to any kind of contribution or indemnification from
       JPMorgan or BOA arising out of or related to Released Claims, the Releasors agree that any money
       judgment subsequently obtained by the Releasors against any Defendant shall be reduced to an amount
       such that, upon paying the entire amount, the Defendant would have no claim for contribution,
       indemnification, or similar claims against JPMorgan or BOA. Except in the event of termination of this
       Settlement, the Parties agree not to assert under Rule 11 of the Federal Rules of Civil Procedure, or any
       similar law, rule, or regulation, that the Action was brought or defended in bad faith or without a reasonable
       basis.

(B)    Although the foregoing is not a general release, such release constitutes a waiver of Section 1542 of the
       California Civil Code (to the extent it applies to the Action), which provides as follows:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
       CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
       AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
       HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
       THE DEBTOR.


                                                        8
       Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 10 of 14




       15.      No Admission – Neither the Settlement Agreement (nor its exhibits), whether or

not it shall become Final, nor any negotiations, documents exchanged between or among counsel

for Exchange-Based Plaintiffs and the Settling Defendants in connection with settlement

discussions, and discussions associated with them, nor this Final Judgment and Approval Order

is or shall be deemed or construed to be an admission, adjudication, or evidence of: (a) any

violation of any domestic or foreign statute, law, or regulation or of any liability or wrongdoing

by the Settling Defendants or any Releasee; (b) the truth of any of the claims or allegations

alleged in the Action; (c) the incurrence of any damage, loss or injury by any Person; (d) the

existence or amount of any artificiality; or (e) the propriety of certification of a class other than

solely for purposes of the Settlement. Further, neither the Settlement Agreement (nor its

exhibits), whether or not it shall become Final, nor any negotiations, documents exchanged

between or among counsel for Exchange-Based Plaintiffs and the Settling Defendants in

connection with settlement discussions, and discussions associated with them, nor this Final

Judgment and Approval Order, may be discoverable, offered or received in evidence, or used

directly or indirectly, in any way, whether in the Action or in any other action or proceeding of

any nature, by any Person, except if warranted by existing law in connection with a dispute under

the Settlement Agreement or an action (including this Action) in which the Settlement

Agreement is asserted as a defense. Notwithstanding anything to the contrary herein, the



       This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state, or
       foreign law, rule, regulation, or principle of law or equity that is similar, comparable, or equivalent to, or
       that has the effect of, Section 1542 of the California Civil Code. The Settlement Class Members
       acknowledge that they are aware that they may hereafter discover facts in addition to, or different from,
       those facts which they know or believe to be true with respect to the subject matter of this Agreement, but
       that it is their intention to release fully, finally, and forever all of the Released Claims, and in furtherance of
       such intention, the release shall be irrevocable and remain in effect notwithstanding the discovery or
       existence of any such additional or different facts. In entering and making this Agreement, the Parties
       assume the risk of any mistake of fact or law, and the release shall be irrevocable and remain in effect
       notwithstanding any mistake of fact or law.



                                                           9
       Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 11 of 14




foregoing sentence does not apply to Cooperation Materials provided by the Settling Defendants

to Exchange-Based Plaintiffs or by Exchange-Based Plaintiffs to the Settling Defendants in

connection with the Settlement.

       16.     Bar Against Claims Against the Releasees for Contribution or

Indemnification – To the extent permitted by law, the Court bars claims by other Defendants (as

defined in the Settlement Agreement), arising out of or related to the Released claims, against the

Settling Defendants or any Releasees (as defined in the Settlement Agreement) for contribution

or indemnification (however denominated). Notwithstanding the foregoing, should any court

determine that any Defendant is or was legally entitled to any kind of contribution or

indemnification from the Settling Defendants arising out of or related to Released Claims, the

Releasors agree that any money judgment subsequently obtained by the Releasors against any

Defendant shall be reduced to an amount such that, upon paying the entire amount, the

Defendant would have no claim for contribution, indemnification, or similar claims (however

denominated) against the Settling Defendants.

       17.     Bar Against Claims by the Releasees for Contribution or Indemnification –

To the extent permitted by law, the Court bars claims by the Releasees for contribution or

indemnification (however denominated) for all or a portion of any amounts paid or awarded in

the Action by way of any settlement, judgment or otherwise against any of the Defendants (as

defined in the Settlement Agreement).

       18.     Data Confidentiality – Any data or other information provided by members of

the Settlement Class in connection with the submission of claims shall be held in strict

confidence, available only to the Settlement Administrator, Settlement Class Counsel or experts

or consultants acting on behalf of the Settlement Class. In no event shall a member of the




                                                10
       Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 12 of 14




Settlement Class’s data or personal information be made publicly available, except as provided

for in the Settlement Agreement, herein, or upon Court order for good cause shown.

       19.     Revised Plan of Distribution – Upon review of the record, the Court finds that

the Revised Plan of Distribution [ECF Nos. 2973, 3106] has a reasonable, rational basis and is

fair and adequate. Therefore, the Revised Plan of Distribution is hereby finally approved.

Consistent with Section 16(b) of the Settlement Agreement, the approval of the Revised Plan of

Distribution shall in no way disturb or affect this Final Judgment and Approval Order or the

Releases provided hereunder and shall be considered separate from this Final Judgment and

Approval Order. No Person shall have any claim against Settlement Class Counsel or the

Settlement Administrator based on distributions made substantially in accordance with the

Settlement Agreements, the Revised Plan of Distribution, or further orders of the Court.

       20.     Other Classes – The Court’s certification of the Settlement Class, and

appointment of Exchange-Based Plaintiffs as Settlement Class Representatives, as provided

herein is without prejudice to, or waiver of, the rights of any Defendant to contest any other

request by Exchange-Based Plaintiffs or any other person to certify a class. The Court’s findings

in this Final Judgment and Approval Order shall have no effect on the Court’s ruling on any

motion to certify any class or to appoint class representatives in this litigation or any other

litigation, and no party may cite or refer to the Court’s approval of the Settlement Class or

Settlement Class Representatives as binding or persuasive authority with respect to any motion

to certify such class or appoint class representatives.

       21.     Separate Order – Settlement Class Counsel’s request for attorneys’ fees,

reimbursement of expenses and Settlement Class Representative service awards shall be the

subject of a separate order.




                                                  11
       Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 13 of 14




       22.     Entry of Order – There is no just reason for delay in the entry of this Final

Judgment and Approval Order, and immediate entry by the Clerk of the Court is expressly

directed pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.



IT IS SO ORDERED.



DATED September   17, 2020
      _____________________                  ________________________________________
                                             HON. NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                                12
Case 1:11-cv-02613-NRB Document 801 Filed 09/17/20 Page 14 of 14




                                  EXHIBIT A

1. National Credit Union Administration, as liquidating agent for U.S. Central Federal
   Credit Union, Western Corporate Federal Credit Union, Members United Corporate
   Federal Credit Union, Southwest Corporate Federal Credit Union and Constitution
   Corporate Federal Credit Union.
2. Salix Capital US, Inc.
3. The City of Philadelphia and The Pennsylvania Intergovernmental Corporation
   Authority
4. Prudential Investment Portfolios 2, f/k/a Dryden Core Investment Fund, obo PGIM
   Core Short-Term Bond Fund (f/k/a Prudential Core Short -Term Bond Fund) and
   PGIM Core Ultra Short Bond Fund (f/k/a Prudential Core Taxable Money Market
   Fund)
5. Darby Financial Products and Capital Ventures International
6. Federal Home Loan Mortgage Corporation (“Freddie Mac”)
